United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Salem, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-459
Issued: May 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed a timely appeal of the November 24, 2006 merit
decision of the Office of Workers’ Compensation Programs which modified a prior schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of appellant’s claim for a schedule award.
ISSUE
The issue is whether appellant has greater than 50 percent impairment of the lungs.
FACTUAL HISTORY
Appellant, a 68-year-old retired plasterer, has an accepted occupational disease claim for
lung cancer and severe restrictive and obstructive lung disease which arose on or about
January 16, 1998. He filed a claim for a schedule award on March 31, 2005. Dr. Samuel V.
Spagnolo, a district medical adviser, reviewed the case record. In a report dated September 17,
2005, he found that appellant had a Class 4 respiratory impairment, for which he assigned 50

percent impairment of the whole person.1 Dr. Spagnolo also indicated that appellant reached
maximum medical improvement in February 2005.
On April 14, 2006 the Office granted appellant a schedule award for “100 [percent]
bilateral lung.” The April 14, 2006 decision further indicated that the schedule award was for
312 weeks’ compensation and the period of the award covered February 1, 2005 to
January 28, 2008.
On June 16, 2006 appellant, with the assistance of counsel, requested reconsideration.
Counsel noted that, while the award purported to be for a period of 312 weeks (6 years), the
payout period of February 1, 2005 to June 28, 2008 covered only three years.
On November 24, 2006 the Office issued another schedule award decision which
superceded the April 14, 2006 award.2 The November 24, 2006 decision identified a “Class 4,
50 [percent] whole person” impairment of the lungs. The decision also indicated that appellant
was entitled to only 156 weeks of compensation (50 [percent] x 312 weeks).
LEGAL PRECEDENT
The Federal Employees’ Compensation Act and the implementing regulation set forth the
number of weeks of compensation to be paid for the permanent loss of use of specified members,
functions and organs of the body.3 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.4 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).5
ANALYSIS
Appellant’s counsel correctly argues that a Class 4 respiratory disorder, which
Dr. Spagnolo found, represents impairment in excess of 50 percent. According to Table 5-12 of
1

Dr. Spagnolo is Board-certified in internal medicine, with a subspecialty in pulmonary disease.

2

In the interim period, the Office erroneously issued a November 7, 2006 decision, which it appropriately set
aside in the November 24, 2006 schedule award decision.
3

5 U.S.C. § 8107(c) (2000); 20 C.F.R. § 10.404 (2006). For total, or 100 percent loss of use of a lung, an
employee shall receive 156 weeks of compensation. 20 C.F.R. § 10.404(a). However, schedule awards for
respiratory impairment are based on the loss of use of both lungs and the percentage for the particular class of whole
person respiratory impairment will be multiplied by 312 weeks (twice the award for loss of function of one lung) to
obtain the number of weeks payable. Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.4(c)(1) (March 2005).
4

20 C.F.R. § 10.404.

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

2

the A.M.A., Guides 107, a Class 4 respiratory disorder represents a “51 [percent [to] 100
[percent]” impairment of the whole person. A Class 4 rating is appropriate where pulmonary
function testing reveals a forced vital capacity (FVC) that is less than or equal to (≤) 50 percent
of the predicted value. Alternatively, a measured forced expiratory volum (FEV1) that is less
than or equal to (≤) 40 percent of predicted also qualifies as a Class 4 respiratory disorder.6
Dr. Spagnolo found a Class 4 respiratory impairment based on a qualifying pulmonary
function study administered on October 15, 2004. Both the FVC and FEV1 values fall within the
applicable range for a Class 4 respiratory disorder under Table 5-12.7 While Dr. Spagnolo
correctly found a “Class 4” respiratory disorder, he mistakenly assigned only “50 [percent]
impairment of the whole person.” Because the Office medical adviser’s impairment rating is not
entirely consistent with the A.M.A., Guides (5th ed. 2001), it cannot form the basis of a schedule
award. Accordingly, the case is remanded to the Office to obtain clarification from the district
medical adviser regarding where appellant’s particular Class 4 respiratory disorder falls within
the “51 [percent to] 00 [percent]” whole person impairment range identified under Table 5-12.8
After such further development of the record the Office shall issue a de novo decision concerning
appellant’s entitlement to a schedule award.
CONCLUSION
The Board finds the case is not in posture for decision.

6

A.M.A., Guides 107, Table 5-12.

7

The measured FVC of 2.32 was 42 percent of the predicted value under Table 5-2a, A.M.A., Guides 95. The
FEV1 value of 1.23 was 30 percent of the predicted value under Table 5-4a, A.M.A., Guides 97.
8

Table 5-12, A.M.A., Guides 107. The district medical adviser’s supplemental report should include appropriate
rationale justifying the percentage impairment assigned.

3

ORDER
IT IS HEREBY ORDERED THAT the November 24, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: May 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

